The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 
Current Status of Claims 
By amendment accompanying the request for continued examination of January 20, 2021, the Applicant amended claims 1, 10, 11, and added claim 15 to emphasize the distinguishable features of the instant invention. Therefore, claims 1-15 are currently active in the application and are in condition for allowance.

Drawings
The drawings were objected to under 37 CFR 1.83(a) for not showing every feature of the invention specified in the claims.  This objection is withdrawn in view of amendment of January 20, 2021.

Claim Objections
Claims 1, 10, 11 were objected. This objection is withdrawn in view of amendment of January 20, 2021.  

Allowable Subject Matter
The closest references to Kroon and Ward fail to include the LCD panel 520 only in front of a remaining portion of the output face of a liquid crystal display panel 3 and not covered by the lenses 11, 11a, lib, 20, or 30 of Kroon. Rather, Kroon teaches that display device 1 includes a lenticular sheet 9, arranged over the display side of the display panel 3, which performs a view forming function. The lenticular sheet 9 of Kroon includes a row of lenticular lenses 11 extending parallel to one another, which act as view forming elements to perform a view forming function.. As shown in Figure 2 of Kroon, the various embodiments of Kroon teach that the lenticular sheet 9 (with the ridges representing the lenses 11, 11a, lib, 20, or 30) extends a full length of the display panel (3).  
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 10, 11: “An image generating device, comprising: a light source; a display panel illuminated by the light source and comprising an output face on which an image may be displayed; and an autostereoscopic filter having an input face of which is turned toward the output face of the display panel, wherein the autostereoscopic filter extends opposite only a portion of the output face of the display panel, and wherein an image plane offset panel is only provided in front of a remaining portion of the output face of the display panel not covered by the autostereoscopic filter.”,  as illustrated at least in Figures 1-3 and described in paragraph [0065-0067] if the instant published specification US Patent Publication 2019/02500403 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free).  

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692